             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                       Plaintiff,        )
                                         )
      vs.                                )     No. 19-03044-09-CR-S-BP
                                         )
AMANDA L. ROBINSON,                      )
                                         )
                       Defendant.        )


                       REPORT AND RECOMMENDATION
                       CONCERNING PLEA OF GUILTY


      The Defendant, by consent, has appeared before me pursuant to

Rule 11, F.R.Cr.P., 22(k)(26), WDMO, and 28 U.S.C. '636, and has

entered a plea of guilty to Count One contained in the Superseding

Indictment filed on May 9, 2019. After cautioning and examining

the Defendant under oath concerning each of the subjects mentioned

in Rule 11, I determined that the guilty plea was knowledgeable

and voluntary, and that the offense charged is supported by a

factual basis for each of the essential element of the offense.

I therefore recommend that the plea of guilty be accepted and that

the   Defendant   be   adjudged   guilty     and   have   sentence   imposed

accordingly.



Date:   May 24, 2021                     /s/ David P. Rush
                                         DAVID P. RUSH
                                         UNITED STATES MAGISTRATE JUDGE




        Case 6:19-cr-03044-BP Document 443 Filed 05/24/21 Page 1 of 2
                                NOTICE

     Failure to file written objections to this Report and
Recommendation within 14 days from the date of its service shall
bar   an aggrieved    party  from  attacking  such   Report  and
Recommendation before the assigned United States District Judge.
28 U.S.C. '636(b)(1)(B).




      Case 6:19-cr-03044-BP Document 443 Filed 05/24/21 Page 2 of 2
